Title: To Thomas Jefferson from Pseudonym: "A Friend", 19 October 1805
From: Pseudonym: “A Friend”
To: Jefferson, Thomas


                  
                     Sir,
                     19 Ober 1805. Paris.
                  
                  My profoundly motived Opinion is, Seeing that you can do the Conquest with money, it is most important for your country to do instantly by this Way the acquisition of the Canada.
                  England which expence 500,000£ per annum upon that property, and which Shall yet greater Commerce, when american Sagacity and activity will fertilised this land, owe not require a considerable Sum.
                  That acquisition Seem me the only preservative which you can opposite to a war which perhaps Should been not differed a long while, and which should been the Sole Dangerous for the United States: because the Ennemy would attack all your new territorys, and with sufficient forces invade the curse of the Ohio and give much trouble to the North-ouest of the new York and Pensylvany States.
                  Canada is only door for redoutable hostile intrance in your country.—have ye this door friendly and promptly, in your power, in order to be not obliged to take or Shut him, the arms in the hand, with expensive, uncertain, and sanguinary succes, by a War in which the your adversaries Would have the art to persuade the Europe that you should been the Aggressors.
                  
                     A Friend.
                  
               